United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0737
Issued: June 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2016 appellant filed a timely appeal from a January 20, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated August 24, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 20, 2015 appellant, a 63-year-old program support assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed a bilateral carpal tunnel
condition causally related to factors of her federal employment.
With her claim, appellant submitted an April 15, 2014 report from Dr. Michelle Kane,
Board-certified in internal medicine, who noted appellant’s complaints of bilateral hand pain.
Dr. Kane noted that it was likely that appellant had bilateral carpal tunnel syndrome, worse on
the right side. OWCP also received an April 21, 2014 nerve conduction study from Dr. James
Goldring, a Board-certified neurologist, which noted an impression of bilateral median
neuropathy localized to the carpal tunnels.
On June 8, 2015 OWCP advised appellant that it required factual and medical evidence to
determine whether she was eligible for compensation benefits. It asked her to submit a
comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, with an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP afforded appellant 30 days to submit this evidence.
In a July 6, 2015 report, received by OWCP on July 10, 2015, Dr. William K. Feinstein,
Board-certified in orthopedic surgery, advised that appellant had symptoms of pain, numbness,
and tingling in both hands. He reported that these symptoms had been present since
February 2014 and that; the right side was worse than the left and her pain was waking her up at
night. Dr. Feinstein noted that on examination provocative maneuvers for carpal tunnel
syndrome were positive bilaterally. He advised that Tinel’s, Phalen’s, and median nerve
compression tests were all positive bilaterally. Appellant also underwent electrodiagnostic
studies which showed evidence of bilateral median neuropathies localized to the carpal tunnels.
Dr. Feinstein diagnosed bilateral carpal tunnel syndrome. He recommended that appellant
undergo surgery with open right carpal tunnel release surgery, to be followed two weeks later by
open left carpal tunnel release surgery. Dr. Feinstein related that appellant’s job as a program
support assistant required her to perform repetitious movements with her hands and use a
keyboard and mouse repeatedly. Appellant was also required to flip through folders and search
for documents on a daily basis, make boxes, separate and support records, place the records in
the boxes, and perform other activities that involved constant turning and twisting of the wrists,
as well as pulling with the hands. Dr. Feinstein advised that she lifted boxes, pushed carts, and
delivered boxes at work.
By decision dated August 24, 2015, OWCP denied the claim, finding that appellant failed
to submit medical evidence establishing that she sustained a bilateral carpal tunnel condition
causally related to factors of her federal employment.
On November 30, 2015 appellant requested reconsideration.
Dr. Feinstein’s July 6, 2015 report with a November 23, 2015 addendum.

She resubmitted

In the November 23, 2015 addendum, Dr. Feinstein related that, based upon his
examination of appellant and her medical records, it was his opinion that appellant’s work
activities were the prevailing factor in causing appellant’s medical condition. He noted that

2

appellant had described work activities of making boxes, separating and supporting records,
placing the records in the boxes, and performing other activities that involved constant turning
and twisting of the wrists and pulling with the hands. Dr. Feinstein also noted that appellant had
described heavier activities that would contribute to the development of carpal tunnel syndrome.
By decision dated January 20, 2016, OWCP denied appellant’s application for review as
it neither raised substantive legal questions nor included relevant and pertinent new evidence
sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.2 Section 10.608(a) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).3 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) provides that when a request
for reconsideration is timely filed, but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.5
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP, or constitutes relevant and pertinent new evidence not previously
considered by OWCP. Appellant did submit an addendum report from Dr. Feinstein dated
November 23, 2015.
The Board has held that the submission of evidence which does not address the particular
issue involved in the case does not constitute a basis for reopening the claim.6 The issue in this
case is medical; i.e., whether appellant submitted probative, rationalized medical evidence
sufficient to establish that her claimed bilateral carpal tunnel condition was causally related to
employment factors. Dr. Feinstein’s July 6, 2015 report was previously reviewed by OWCP.
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.608(a).

4

Id. at § 10.606(b)(3).

5

Id. at § 10.606(b).

6

See David J. McDonald, 50 ECAB 185 (1998).

3

The Board finds that his addendum report of November 23, 2015 is cumulative and duplicative
of his July 6, 2015 report.7 Dr. Feinstein merely reiterated appellant’s description of her
employment duties. He offered no further explanation regarding causal relationship between
appellant’s alleged carpal tunnel syndrome and these employment factors.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
OWCP. The additional evidence submitted by appellant with her request for reconsideration did
not constitute relevant and pertinent new evidence. The Board thus finds that OWCP did not
abuse its discretion in refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 20, 2016 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

See Patricia G. Aiken, 57 ECAB 441 (2006).

4

